DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amendments in the response filed on 8/18/2022 has been considered by the Examiner. Currently, claims 1-47 are pending, and claims 1, 12, 20, 27, 33, and 37 have been amended. Applicant’s amendments in claim 27 have obviated the previously filed claim objection. A complete action on the merits of claims 1-47 follows below.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not recite “a housing.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the tissue treatment assembly.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 13-19 are rejected due to their dependency on rejected claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 12-26, 37-39, 41-45, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurken (Patent No. 7,811,282) in view of Christopherson (2002/0058933)., and in further view of Swayze (2002/0081871).
Regarding claim 1, McClurken teaches a treatment assembly configured to engage and disengage with an electrosurgical unit having a source of radio-frequency energy (As shown in FIG. 1, electrosurgical device 30 is connected to electrosurgical unit 14 via a cable 34 . The electrosurgical unit 14 provides radio-frequency (RF) energy via cable 34 to electrosurgical device 30; Col 8 lines 33-43), the tissue treatment assembly comprising:
a shaft including an elongated conductor having a proximal end portion and a distal end portion, the distal end portion including an electrode, wherein at least a section of the elongated conductor is a hollow shaft (arm 100a includes elongated conductor shaft 102a which comprises an electrically conductive metal; Col 13 lines 10-20, and includes electrode 114a at its distal end… shaft 102 is hollow and includes lumens 103a to allow for fluid flow 24 Col. 15 lines 50-65,  Fig. 7);
a handle operably coupled to the shaft to enable a user of the tissue treatment assembly to hold and manipulate the tissue treatment assembly by hand (handle 104a, 104b);
a housing formed from an electrically insulating material and associated within the proximal end portion of the shaft and the handle  (plug 36 is proximal with respect to shaft 100 and handle 104;  The banana plug connectors 37a, 37b are each assembled with wires 34a, 34b within the housing of plugs 36a, 36b; Col. 12 lines 9-11. Plug receptacle 38 of electrosurgical unit 14 receives the plug 36 of device 30 therein to electrically connect device 30 to the electrosurgical unit 14; Col. 8 lines 38-40. It is the position of the Examiner that an outer portion of the plug is known to be insulated since it removably connects to the electrosurgical unit 14 and a portion of the  distal tip of the plug which includes banana plug 37 has a conductor portion);
McClurken generally provides for a printed circuit board (The user selected input values for RF power, fluid flow rate and priming are conveyed via corresponding input signals 41 to a main module 43 which preferably comprises a printed circuit board including a computer chip 45, a radio-frequency generator 47 and a pump controller 48; Col. 10 lines 59-65. Computer chip 45 preferably comprises a micro-processor unit, a memory, and an input/output control unit.  In this manner, the functional relationships between the radio-frequency power level and the flow of the fluid may be stored in the memory of the computer chip 45; Col. 10 lines 66-67; Col 11 lines 1-6; Col. 11 lines 6-25).
McClurken generally provides an operating relationship between fluid delivery settings, power delivery settings over a range of power delivery settings  as tissue treatment information that may be received by the electrosurgical unit (Col. 10 lines 4 -16 and 25-40), as a stream of data to the electrosurgical unit (Col. 11 lines 7-20).
McClurken generally provides for an electrical input configured to receive radiofrequency energy (radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102 ; Col 8 lines 33-43...cable 34 of device 30 comprises two insulated wires 34a, 34b connectable to electrosurgical unit 14 via two banana plug connectors 37a, 37b; and wire conductors 35a, 35b of insulated wires are connected distally to terminals 39 a,b which snap connect to proximal portion of shafts 102a ,102b ; Col 12 lines 1-5….  the output signals 51 and 53 from the computer chip correspond to the selected radio-frequency power level and calculated output for flow of the fluid from the pump 32 to the radio-frequency generator 47 and pump controller 48, respectively ; Col. 11 lines 6-21).
McClurken does not teach an identifier circuit including having a circuit element configured to afford communication of a signal from the tissue treatment assembly to the electrosurgical unit, wherein the signal is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the signal automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion. 
However, Christopherson teaches a device within the same field of invention (treating tissue with radiofrequency) comprising an identifier circuit including having a circuit element configured to afford communication of a signal from the tissue treatment assembly to the electrosurgical unit, wherein the signal is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the signal automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion ([0081] discusses instrument 26 can include a preprogrammed microchip 42  that would communicate with the microprocessor 20 over a line 44 that would provide identifying characteristics relating to power, temperature, and fluid flow upon receiving the appropriate inquiry signal from VETAD 10. Instrument 26 can be given a unique identifier that the microprocessor 20 can use for tracking the number of uses of the instrument…the microprocessor can be programmed to limit the total of number of times that RF current is sent through the instrument…[0104] controlling parameters (fluid flow rate, radiofrequency power levels) based upon the recognition by the microprocessor 20 of the particular type of surgical instrument based upon the pin connection between the surgical instrument 26 and the VETAD 10 or upon the default parameters supplied to VETAD 10 by the memory 42 of the instrument 26 [0186] the instrument 26 can include a memory chip holding default operating parameters that are provided to the microprocessor 20 when the instrument 26 is queried by the microprocessor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an identifier circuit in the tissue treatment assembly since Christopherson provides providing the instruments with a memory chip will enable the instrument to be given a unique identifier that the microprocessor can use for tracking the number of uses of the particular instrument. Furthermore, it can provide for defaults including distinct start-ups, and time period in which the instrument must be used. 
McClurken is silent about specifically teaching the tissue treatment assembly includes a portion of a control circuit coupled to the elongated conductor in the embodiment of Fig. 7. 
However, the embodiment in Fig. 12 of McClurken teaches a portion of a control circuit coupled to the elongated conductor (control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship. The circuit is configured to be an open control circuit and a closed control circuit wherein in the closed circuit provides RF to the electrodes 114a, 114b; Col. 16 lines 61-65 and Col. 17 lines 1-17). Therefore, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 7 of McClurken to provide for a portion of the control circuit for the purposes of controlling energy delivery to the electrodes.
McClurken is silent about specifically teaching a switch disposed between the electrical input and the electrode in the embodiment of Fig. 7. 
However the embodiment in Fig. 12 of McClurken teaches a switch disposed between the electrical input and the electrode, the switch transitionable between an open position and a closed position, wherein the closed position enables radiofrequency energy to reach the electrode, and wherein the open position prevents radiofrequency energy from reaching the electrode (Switch 168 preferably comprises a push button 169… when the switch 168 is in an undepressed position it is in an open position and creations an open control circuit. When the switch is pressed into a depressed position it in in the closed position and enables RF power to the electrodes ; Col. 16 lines 61-65 and Col. 17 lines 1-11… control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the handle in the embodiment of Fig. 7 of McClurken to provide for a portion of the control circuit for the purposes of controlling energy delivery to the electrodes. Furthermore it would have been obvious to provide the handle of the tissue treatment assembly with a switch so that a user may conveniently control energy delivery to the tissue treatment device via push button.
While McClurken provides for a housing (plug) of a tissue treatment assembly and Christopherson teaches an identifier circuit in a microchip in the handle of a tissue treatment assembly, it does not teach the identifier circuit within the housing that is associated with a proximal end portion of the handle. 
However, Swayze teaches a device within the same field of invention (tissue treatment assembly with energy generator) comprising a tissue treatment assembly (12) including a handle (handle portion 88) , and housing associated with the handle (flange 32 houses a printed circuit board 66 and memory device 58 residing on the printed circuit board [0036]) and tissue treatment information stored on the identifier circuit may be received by the electrosurgical unit from the tissue treatment assembly ([0049] the information contained with memory device 58 may include calibration parameters, identification number, expiration date, and prior usage history of optical fiber assembly 12. Main processor 25 may use the information contained within memory device 58 to modify the energy output of laser 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the identifier circuit in a housing associated with the handle of the tissue treatment assembly so that the memory device and the electrical contacts are contained in a single, unitary piece that can be economically molded [0008] as taught by Swayze.
Regarding claims 4-6, McClurken in view of Christopherson and Swayze teaches the limitations of claim 1 as previously rejected above. The Christopherson teaches wherein the identifier circuit includes a tangible storage medium (memory chip 42 ), wherein the tangible storage medium includes an electronic memory device printed on the circuit board, and wherein the memory device includes an electrically erasable programmable read only memory device storing operating parameters (McClurken generally provides for a printed circuit board including a computer chip 45  and Christophereson in [0081] provides for a preprogrammed microchip or memory chip 42 that would communicate with the microprocessor that stores the parameters). 
Regarding claim 8, McClurken in view Christopherson, and Swayze teaches the limitations of claim 1 as previously rejected above. McClurken teaches wherein the assembly includes a second electrode and the control circuit is configured to provide radiofrequency energy in bipolar mode in response to the parameter (Electrosurgical unit 14 is particularly configured for use with bipolar devices  and second electrodes includes 114b on shaft 102b… electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102 ...cable 34 of device 30 comprises two insulated wires 34a, 34b connectable to electrosurgical unit 14 via two banana plug connectors 37a, 37b; and wire conductors 35a, 35b of insulated wires are connected distally to terminals 39 a,b which snap connect to proximal portion of shafts 102a ,102b ).
Regarding claims 9 and 10, McClurken in view of Christopherson, and Swayze teaches the limitations of claim 1 as previously rejected above. McClurken teaches wherein the housing and the hollow shaft are in fluid communication with a source of fluid (device 30a also comprises a flexible fluid delivery tubing 28 which is connectable to fluid source 22 ) where the source of fluid includes saline (In a preferred embodiment the fluid 24 comprises saline, and even more preferably, normal (physiologic) saline ). 
Regarding claim 12, McClurken teaches a treatment assembly configured to selectively engage and disengage with an electrosurgical unit having a source of radio-frequency energy (As shown in FIG. 1, electrosurgical device 30 is connected to electrosurgical unit 14 via a cable 34 . The electrosurgical unit 14 provides radio-frequency (RF) energy via cable 34 to electrosurgical device 30; Col 8 lines 33-43), the tissue treatment device comprising:
a shaft including an elongated conductor having a proximal end portion and a distal end portion, the distal end portion including an electrode, wherein at least a section of the elongated conductor is a hollow shaft (arm 100a includes elongated conductor shaft 102a which comprises an electrically conductive metal; Col 13 lines 10-20, and includes electrode 114a at its distal end… shaft 102 is hollow and includes lumens 103a to allow for fluid flow 24 Col. 15 lines 50-65,  Fig. 7);
a handle operably coupled to the shaft to enable a user of the tissue treatment assembly to hold and manipulate the tissue treatment device by hand (handle 104a, 104b);
a housing formed from an electrically insulating material and associated within the proximal end portion of the shaft and the handle  (plug 36 is proximal with respect to shaft 100 and handle 104;  The banana plug connectors 37a, 37b are each assembled with wires 34a, 34b within the housing of plugs 36a, 36b; Col. 12 lines 9-11. Plug receptacle 38 of electrosurgical unit 14 receives the plug 36 of device 30 therein to electrically connect device 30 to the electrosurgical unit 14; Col. 8 lines 38-40. It is the position of the Examiner that an outer portion of the plug is known to be insulated since it removably connects to the electrosurgical unit 14 and a portion of the  distal tip of the plug which includes banana plug 37 has a conductor portion);
McClurken generally provides for a circuit element (The user selected input values for RF power, fluid flow rate and priming are conveyed via corresponding input signals 41 to a main module 43 which preferably comprises a printed circuit board including a computer chip 45, a radio-frequency generator 47 and a pump controller 48; Col. 10 lines 59-65. Computer chip 45 preferably comprises a micro-processor unit, a memory, and an input/output control unit.  In this manner, the functional relationships between the radio-frequency power level and the flow of the fluid may be stored in the memory of the computer chip 45; Col. 10 lines 66-67; Col 11 lines 1-6; Col. 11 lines 6-25).
McClurken generally provides an operating relationship between fluid delivery settings, power delivery settings over a range of power delivery settings  as tissue treatment information that may be received by the electrosurgical unit (Col. 10 lines 4 -16 and 25-40), as a stream of data to the electrosurgical unit (Col. 11 lines 7-20).
McClurken generally provides for an electrical input configured to receive radiofrequency energy (radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102 ; Col 8 lines 33-43...cable 34 of device 30 comprises two insulated wires 34a, 34b connectable to electrosurgical unit 14 via two banana plug connectors 37a, 37b; and wire conductors 35a, 35b of insulated wires are connected distally to terminals 39 a,b which snap connect to proximal portion of shafts 102a ,102b ; Col 12 lines 1-5….  the output signals 51 and 53 from the computer chip correspond to the selected radio-frequency power level and calculated output for flow of the fluid from the pump 32 to the radio-frequency generator 47 and pump controller 48, respectively ; Col. 11 lines 6-21).
McClurken does not teach an identifier circuit including having a circuit element configured to afford communication of a parameter of the tissue treatment device, an identifier number of the tissue treatment device , the tissue treatment information received by the electrosurgical unit from the tissue treatment device, wherein tissue treatment information in the signal automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to selectively provide the radio-frequency energy to the elongated conductive portion. 
However, Christopherson teaches a device within the same field of invention (treating tissue with radiofrequency) comprising a circuit element configured to afford communication of a parameter of the tissue treatment device, an identifier number of the tissue treatment device , the tissue treatment information received by the electrosurgical unit from the tissue treatment device, wherein tissue treatment information in the signal automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to selectively provide the radio-frequency energy to the elongated conductive portion ([0081] discusses instrument 26 can include a preprogrammed microchip 42  that would communicate with the microprocessor 20 over a line 44 that would provide identifying characteristics relating to power, temperature, and fluid flow upon receiving the appropriate inquiry signal from VETAD 10. Instrument 26 can be given a unique identifier that the microprocessor 20 can use for tracking the number of uses of the instrument…the microprocessor can be programmed to limit the total of number of times that RF current is sent through the instrument…[0104] controlling parameters (fluid flow rate, radiofrequency power levels) based upon the recognition by the microprocessor 20 of the particular type of surgical instrument based upon the pin connection between the surgical instrument 26 and the VETAD 10 or upon the default parameters supplied to VETAD 10 by the memory 42 of the instrument 26 [0186] the instrument 26 can include a memory chip holding default operating parameters that are provided to the microprocessor 20 when the instrument 26 is queried by the microprocessor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an identifier circuit in the tissue treatment assembly since Christopherson provides providing the instruments with a memory chip will enable the instrument to be given a unique identifier that the microprocessor can use for tracking the number of uses of the particular instrument. Furthermore, it can provide for defaults including distinct start-ups, and time period in which the instrument must be used. 
McClurken is silent about specifically teaching the tissue treatment assembly includes a portion of a control circuit coupled to the elongated conductor in the embodiment of Fig. 7. 
However, the embodiment in Fig. 12 of McClurken teaches a portion of a control circuit coupled to the elongated conductor (control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship. The circuit is configured to be an open control circuit and a closed control circuit wherein in the closed circuit provides RF to the electrodes 114a, 114b; Col. 16 lines 61-65 and Col. 17 lines 1-17). Therefore, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 7 of McClurken to provide for a portion of the control circuit for the purposes of controlling energy delivery to the electrodes.
While McClurken provides for a housing (plug) of a tissue treatment assembly and Christopherson teaches an identifier circuit in a microchip in the handle of a tissue treatment assembly, it does not teach the identifier circuit within the housing that is associated with a proximal end portion of the handle. 
However, Swayze teaches a device within the same field of invention (tissue treatment assembly with energy generator) comprising a tissue treatment assembly (12) including a handle (handle portion 88) , and housing associated with the handle (flange 32 houses a printed circuit board 66 and memory device 58 residing on the printed circuit board [0036]) and tissue treatment information stored on the identifier circuit may be received by the electrosurgical unit from the tissue treatment assembly ([0049] the information contained with memory device 58 may include calibration parameters, identification number, expiration date, and prior usage history of optical fiber assembly 12. Main processor 25 may use the information contained within memory device 58 to modify the energy output of laser 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the identifier circuit in a housing associated with the handle of the tissue treatment assembly so that the memory device and the electrical contacts are contained in a single, unitary piece that can be economically molded [0008] as taught by Swayze.
Regarding claim 13, McClurken in view of Christopherson and Swayze teaches the limitations of claim 12 as previously rejected above. The combination teaches wherein the identifier circuit is disposed on a printed circuit board (McClurken generally provides for a printed circuit board including a computer chip 45 and Christophereson in [0081] preprogrammed microchip or memory chip 42 that would communicate with the microprocessor that stores the parameters). 
Regarding claim 14, McClurken in view of Christopherson and Swayze teaches the limitations of claim 13 as previously rejected above. The combination teaches wherein the identifier circuit includes an integrated circuit element having a tangible storage medium storing the parameter ([0081] Christopherson). 
Regarding 15, McClurken in view of Christopherson and Swayze teaches the limitations of claim 12 as previously rejected above. The combination teaches wherein the parameter includes a power delivery setting (Christopherson [0081] and McClurken Col. 10 lines 4 -16 provide for a power setting). 
Regarding claim 16, McClurken in view of Christopherson and Swayze teaches the limitations of claim 12 as previously rejected above. McClurken in the embodiment of Fig. 7 is silent about specifically teaching the tissue treatment device housing includes a switch disposed between the electrical input and the electrode. 
However the embodiment in Fig. 12 of McClurken teaches a switch disposed between the electrical input and the electrode, the switch transitionable between an open position and a closed position, wherein the closed position enables radiofrequency energy to reach the electrode, and wherein the open position prevents radiofrequency energy from reaching the electrode (Switch 168 preferably comprises a push button 169… when the switch 168 is in an undepressed position it is in an open position and creations an open control circuit. When the switch is pressed into a depressed position it in in the closed position and enables RF power to the electrodes). 
Therefore it would have been obvious to provide the handle of the tissue treatment assembly with a switch so that a user may conveniently control energy delivery to the tissue treatment device via push button.
Regarding claims 17 and 18, McClurken in view of Christopherson and Swayze teaches the limitations of claim 12 as previously rejected above.  
McClurken teaches comprising a second electrode (114b). The combination teaches wherein the parameter includes a power delivery setting for bipolar mode (McClurken provides for electrosurgical unit 14 which is particularly configured for use with bipolar devices… radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102. Christopherson teaches the parameter includes power delivery settings; [0081] ). 
Regarding claim 19, McClurken in view of Christopherson and Swayze teaches the limitations of claim 12 as previously rejected above. 
McClurken teaches wherein the handle and the hollow shaft are in fluid communication with a source of fluid (fluid 24 from fluid source 22 flows through flexible delivery tubing 28 to handheld electrosurgical device 30… fluid 24 is then communicated down lumens 103a, 103b of shafts 102a, 102b; Col 15 lines 50-65). Christopherson teaches wherein the parameter includes a fluid flow setting indicating a rate of fluid flow to be provided to the assembly from the electrosurgical device ([0081]).
Regarding claim 20, McClurken teaches a bipolar tissue treatment assembly configured to engage and disengage with an electrosurgical unit having a source of radio-frequency energy (As shown in FIG. 1, electrosurgical device 30 is connected to electrosurgical unit 14 via a cable 34 which comprises a plurality of electrically insulated wire conductors and at least one plug 36 at the end thereof.  The electrosurgical unit 14 provides radio-frequency (RF) energy via cable 34 to electrosurgical device 30… Electrosurgical unit 14 is particularly configured for use with bipolar devices ; Col. 11 lines 33-50), the bipolar tissue treatment assembly comprising:
a shaft including a plurality of elongated conductive portions having a proximal end portion and a distal end portion, wherein each of the distal end portions includes an electrode (arms 100a, 100b includes elongated conductor shafts 102a, 102b which comprises an electrically conductive metal and further includes electrodes 114a and 114b at the distal ends of the shafts , shaft 102 is hollow and includes lumens 103a to allow for fluid flow 24 Fig. 7; Col. 15 lines 50-65);
a housing formed from an electrically insulating material and associated within the proximal end portion of the shaft and the handle  (plug 36 is proximal with respect to shaft 100 and handle 104;  The banana plug connectors 37a, 37b are each assembled with wires 34a, 34b within the housing of plugs 36a, 36b; Col. 12 lines 9-11. Plug receptacle 38 of electrosurgical unit 14 receives the plug 36 of device 30 therein to electrically connect device 30 to the electrosurgical unit 14; Col. 8 lines 38-40. It is the position of the Examiner that an outer portion of the plug is known to be insulated since it removably connects to the electrosurgical unit 14 and a portion of the  distal tip of the plug which includes banana plug 37 has a conductor portion);
McClurken generally provides for a printed circuit board (The user selected input values for RF power, fluid flow rate and priming are conveyed via corresponding input signals 41 to a main module 43 which preferably comprises a printed circuit board including a computer chip 45, a radio-frequency generator 47 and a pump controller 48; Col. 10 lines 59-65. Computer chip 45 preferably comprises a micro-processor unit, a memory, and an input/output control unit.  In this manner, the functional relationships between the radio-frequency power level and the flow of the fluid may be stored in the memory of the computer chip 45; Col. 10 lines 66-67; Col 11 lines 1-6; Col. 11 lines 6-25).
McClurken generally provides an operating relationship between fluid delivery settings, power delivery settings over a range of power delivery settings  as tissue treatment information that may be received by the electrosurgical unit (Col. 10 lines 4 -16 and 25-40), as a stream of data to the electrosurgical unit (Col. 11 lines 7-20).
McClurken generally provides for an electrical input configured to receive radiofrequency energy (radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102 ; Col 8 lines 33-43...cable 34 of device 30 comprises two insulated wires 34a, 34b connectable to electrosurgical unit 14 via two banana plug connectors 37a, 37b; and wire conductors 35a, 35b of insulated wires are connected distally to terminals 39 a,b which snap connect to proximal portion of shafts 102a ,102b ; Col 12 lines 1-5….  the output signals 51 and 53 from the computer chip correspond to the selected radio-frequency power level and calculated output for flow of the fluid from the pump 32 to the radio-frequency generator 47 and pump controller 48, respectively ; Col. 11 lines 6-21).
McClurken does not teach an identifier circuit including having a circuit element configured to afford communication of a signal from the tissue treatment assembly to the electrosurgical unit, wherein the signal from the bipolar tissue treatment assembly is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the bipolar configuration automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the bipolar tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion. 
However, Christopherson teaches a device within the same field of invention (treating tissue with radiofrequency) comprising an identifier circuit including having a circuit element configured to afford communication of a signal from the bipolar tissue treatment assembly to the electrosurgical unit, wherein the signal is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the bipolar configuration automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the bipolar tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion ([0081] discusses instrument 26 can include a preprogrammed microchip 42  that would communicate with the microprocessor 20 over a line 44 that would provide identifying characteristics relating to power, temperature, and fluid flow upon receiving the appropriate inquiry signal from VETAD 10. Instrument 26 can be given a unique identifier that the microprocessor 20 can use for tracking the number of uses of the instrument…the microprocessor can be programmed to limit the total of number of times that RF current is sent through the instrument [0079] provides a bipolar instrument is used…[0104] controlling parameters (fluid flow rate, radiofrequency power levels) based upon the recognition by the microprocessor 20 of the particular type of surgical instrument based upon the pin connection between the surgical instrument 26 and the VETAD 10 or upon the default parameters supplied to VETAD 10 by the memory 42 of the instrument 26 [0186] the instrument 26 can include a memory chip holding default operating parameters that are provided to the microprocessor 20 when the instrument 26 is queried by the microprocessor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an identifier circuit in the tissue treatment assembly since Christopherson provides providing the instruments with a memory chip will enable the instrument to be given a unique identifier that the microprocessor can use for tracking the number of uses of the particular instrument. Furthermore, it can provide for defaults including distinct start-ups, and time period in which the instrument must be used. 
McClurken is silent about specifically teaching the tissue treatment assembly includes a portion of a control circuit coupled to the elongated conductor in the embodiment of Fig. 7. 
However, the embodiment in Fig. 12 of McClurken teaches a portion of a control circuit coupled to the elongated conductor (control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship. The circuit is configured to be an open control circuit and a closed control circuit wherein in the closed circuit provides RF to the electrodes 114a, 114b; Col. 16 lines 61-65 and Col. 17 lines 1-17). Therefore, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 7 of McClurken to provide for a portion of the control circuit for the purposes of controlling energy delivery to the electrodes.
	While McClurken provides for a housing (plug) of a tissue treatment assembly and Christopherson teaches an identifier circuit in a microchip in the handle of a tissue treatment assembly, it does not teach the identifier circuit within the housing that is associated with a proximal end portion of the handle. 
However, Swayze teaches a device within the same field of invention (tissue treatment assembly with energy generator) comprising a tissue treatment assembly (12) including a handle (handle portion 88) , and housing associated with the handle (flange 32 houses a printed circuit board 66 and memory device 58 residing on the printed circuit board [0036]) and tissue treatment information stored on the identifier circuit may be received by the electrosurgical unit from the tissue treatment assembly ([0049] the information contained with memory device 58 may include calibration parameters, identification number, expiration date, and prior usage history of optical fiber assembly 12. Main processor 25 may use the information contained within memory device 58 to modify the energy output of laser 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the identifier circuit in a housing associated with the handle of the tissue treatment assembly so that the memory device and the electrical contacts are contained in a single, unitary piece that can be economically molded [0008] as taught by Swayze.
Regarding claims 21-23, McClurken in view of Christopherson and in view of Swayze teaches the limitations of claim 20 as previously rejected above. McClurken teaches wherein each of the elongated electrical conductive portions includes electrically conductive hollow shafts (conductive hollow shafts 102a, 102b, Fig. 7); wherein each of the electrically conductive shafts includes stainless steel (Shafts 102a, 102b preferably comprise thick walled hypodermic stainless steel tubing); wherein the electrically conductive hollow shafts are electrically insulated from each other (an electrical insulator 148a and 148b surrounds shafts 102a and 102b respectively). 
Regarding claim 24, McClurken in view of Christopherson and in view of Swayze teaches the limitations of claim 20 as previously rejected above. McClurken teaches wherein the housing and the hollow shaft are in fluid communication with a source of fluid (fluid 24 from fluid source 22 flows through flexible delivery tubing 28 to handheld electrosurgical device 30… fluid 24 is then communicated down lumens 103a, 103b of shafts 102a, 102b; Col 15 lines 50-65). Christopherson teaches wherein the parameter includes a fluid flow setting indicating a rate of fluid flow to be provided to the assembly from the electrosurgical device ([0081]).
Regarding claim 25, McClurken in view of Christopherson and in view of Swayze teaches the limitations of claim 24 as previously rejected above. McClurken teaches wherein each of the hollow shafts are in fluid communication with the source of fluid (fluid 24 is communicated down lumens 103a, 103b of shafts 102a, 102b). 
Claim 26 recites the same limitations of claim 24 as previously rejected above. 
Regarding claim 37, McClurken teaches a tissue treatment assembly configured to engage and disengage with an electrosurgical unit having a source of radio-frequency energy (As shown in FIG. 1, electrosurgical device 30 is connected to electrosurgical unit 14 via a cable 34 which comprises a plurality of electrically insulated wire conductors and at least one plug 36 at the end thereof.  The electrosurgical unit 14 provides radio-frequency (RF) energy via cable 34 to electrosurgical device 30; … Electrosurgical unit 14 is particularly configured for use with bipolar devices), the tissue treatment assembly comprising:
a shaft including an elongated conductor having a proximal end portion and a distal end portion, the distal end portion including an electrode, wherein at least a section of the elongated conductor is a hollow shaft (arms 100a includes elongated conductor shaft 102a which comprises an electrically conductive metal and further includes electrode 114a at the distal ends of the shaft , shaft 102 is hollow and includes lumens 103a to allow for fluid flow 24; Col. 15 lines 50-65);
a handle operably coupled to the shaft to enable a user of the tissue treatment assembly to hold and manipulate the tissue treatment assembly by hand (handle 104a, 104b);
a housing formed from an electrically insulating material and associated within the proximal end portion of the shaft and the handle  (plug 36 is proximal with respect to shaft 100 and handle 104;  The banana plug connectors 37a, 37b are each assembled with wires 34a, 34b within the housing of plugs 36a, 36b; Col. 12 lines 9-11. Plug receptacle 38 of electrosurgical unit 14 receives the plug 36 of device 30 therein to electrically connect device 30 to the electrosurgical unit 14; Col. 8 lines 38-40. It is the position of the Examiner that an outer portion of the plug is known to be insulated since it removably connects to the electrosurgical unit 14 and a portion of the  distal tip of the plug which includes banana plug 37 has a conductor portion);
McClurken generally provides for a circuit element (The user selected input values for RF power, fluid flow rate and priming are conveyed via corresponding input signals 41 to a main module 43 which preferably comprises a printed circuit board including a computer chip 45, a radio-frequency generator 47 and a pump controller 48; Col. 10 lines 59-65. Computer chip 45 preferably comprises a micro-processor unit, a memory, and an input/output control unit.  In this manner, the functional relationships between the radio-frequency power level and the flow of the fluid may be stored in the memory of the computer chip 45; Col. 10 lines 66-67; Col 11 lines 1-6; Col. 11 lines 6-25).
McClurken generally provides an operating relationship between fluid delivery settings, power delivery settings over a range of power delivery settings  as tissue treatment information that may be received by the electrosurgical unit (Col. 10 lines 4 -16 and 25-40), as a stream of data to the electrosurgical unit (Col. 11 lines 7-20).
McClurken generally provides for an electrical input configured to receive radiofrequency energy (radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102 ; Col 8 lines 33-43...cable 34 of device 30 comprises two insulated wires 34a, 34b connectable to electrosurgical unit 14 via two banana plug connectors 37a, 37b; and wire conductors 35a, 35b of insulated wires are connected distally to terminals 39 a,b which snap connect to proximal portion of shafts 102a ,102b ; Col 12 lines 1-5….  the output signals 51 and 53 from the computer chip correspond to the selected radio-frequency power level and calculated output for flow of the fluid from the pump 32 to the radio-frequency generator 47 and pump controller 48, respectively ; Col. 11 lines 6-21).
McClurken does not teach an identifier circuit including having a circuit element configured to afford communication of a signal from the tissue treatment assembly to the electrosurgical unit, wherein the signal is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the signal automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion. 
However, Christopherson teaches a device within the same field of invention (treating tissue with radiofrequency) comprising an identifier circuit including having a circuit element configured to afford communication of a signal from the tissue treatment assembly to the electrosurgical unit, wherein the signal is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the signal automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion ([0081] discusses instrument 26 can include a preprogrammed microchip 42  that would communicate with the microprocessor 20 over a line 44 that would provide identifying characteristics relating to power, temperature, and fluid flow upon receiving the appropriate inquiry signal from VETAD 10. Instrument 26 can be given a unique identifier that the microprocessor 20 can use for tracking the number of uses of the instrument…the microprocessor can be programmed to limit the total of number of times that RF current is sent through the instrument…[0104] controlling parameters (fluid flow rate, radiofrequency power levels) based upon the recognition by the microprocessor 20 of the particular type of surgical instrument based upon the pin connection between the surgical instrument 26 and the VETAD 10 or upon the default parameters supplied to VETAD 10 by the memory 42 of the instrument 26 [0186] the instrument 26 can include a memory chip holding default operating parameters that are provided to the microprocessor 20 when the instrument 26 is queried by the microprocessor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an identifier circuit in the tissue treatment assembly since Christopherson provides providing the instruments with a memory chip will enable the instrument to be given a unique identifier that the microprocessor can use for tracking the number of uses of the particular instrument. Furthermore, it can provide for defaults including distinct start-ups, and time period in which the instrument must be used. 
McClurken is silent about specifically teaching the tissue treatment assembly includes a portion of a control circuit coupled to the elongated conductor in the embodiment of Fig. 7. 
However, the embodiment in Fig. 12 of McClurken teaches a portion of a control circuit coupled to the elongated conductor (control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship. The circuit is configured to be an open control circuit and a closed control circuit wherein in the closed circuit provides RF to the electrodes 114a, 114b; Col. 16 lines 61-65 and Col. 17 lines 1-17). Therefore, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 7 of McClurken to provide for a portion of the control circuit for the purposes of controlling energy delivery to the electrodes.
While McClurken provides for a housing (plug) of a tissue treatment assembly and Christopherson teaches an identifier circuit in a microchip in the handle of a tissue treatment assembly, it does not teach the identifier circuit within the housing that is associated with a proximal end portion of the handle. 
However, Swayze teaches a device within the same field of invention (tissue treatment assembly with energy generator) comprising a tissue treatment assembly (12) including a handle (handle portion 88) , and housing associated with the handle (flange 32 houses a printed circuit board 66 and memory device 58 residing on the printed circuit board [0036]) and tissue treatment information stored on the identifier circuit may be received by the electrosurgical unit from the tissue treatment assembly ([0049] the information contained with memory device 58 may include calibration parameters, identification number, expiration date, and prior usage history of optical fiber assembly 12. Main processor 25 may use the information contained within memory device 58 to modify the energy output of laser 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the identifier circuit in a housing associated with the handle of the tissue treatment assembly so that the memory device and the electrical contacts are contained in a single, unitary piece that can be economically molded [0008] as taught by Swayze.
Regarding claims 38, McClurken in view of Christopherson, and Swayze  teaches the limitations of claim 37 as previously rejected above. Christopherson provides wherein the identification is provided to the electrosurgical unit upon engagement with the electrosurgical unit ([0081]). 
Regarding claim 39, McClurken in view of Christopherson and Swayze  teaches the limitations of claim 38 as previously rejected above. Christopherson provides wherein the circuit element is a memory device (memory chip 42). 
Regarding claims 41 and 42, McClurken in view of Christopherson and Swayze  teaches the limitations of claim 37 as previously rejected above. McClurken in view of  Christopherson and Swayze   teaches wherein the electrosurgical device is configured to read a maximum power level for the tissue treatment assembly from the identification signal and wherein the electrosurgical device is programmed to provide a power level having an upper limit in accord with the maximum power level from the identification signal (McClurken generally provides for a power range Col. 8 lines 55-60 and Christopherson provides in [0081] the defaults for a particular instrument 26 may be 10 distinct start-ups).
Regarding claim 43, McClurken in view of Christopherson and Swayze   teaches the limitations of claim 41 as previously rejected above. Christopherson teaches wherein the electrosurgical unit is configured to read a fluid throughout for the treatment assembly from the identification signal ([0081]). 
Regarding claims 44, McClurken in view of Christopherson and Swayze  teaches the limitations of claim 37 as previously rejected above. Christopherson teaches wherein the electrosurgical unit is configured to program default setting for power level and fluid flow level based on the identification signal ([0081][0104][0186]).
Regarding claim 45, McClurken in view of Christopherson and Swayze  teaches the limitations of claim 37 as previously rejected above. McClurken teaches wherein the shaft includes a plurality of elongated conductive portions each having a proximal end portion and a distal end portion, wherein each of the distal end portions includes an electrode (arms 100a, 100b includes elongated conductor shafts 102a, 102b which comprises an electrically conductive metal and further includes electrodes 114a and 114b at the distal ends of the shafts , shaft 102 is hollow and includes lumens 103a to allow for fluid flow 24 ), wherein the portion of the control circuit is coupled to the elongated conductive portions and configured to selectively provide the radiofrequency energy to the elongated conductive portions (Fig. 12 control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship. The circuit is configured to be an open control circuit and a closed control circuit wherein in the closed circuit provides RF to the electrodes 114a, 114b). 
Claim 47 recites the same limitations of claim 16 as previously rejected above
Claims 2, 3, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurken (Patent No. 7,811,282) in view of Christopherson (2002/0058933), Swayze (2002/0081871), and in further view of Huseman (Pub. No. 2004/0055860).
Regarding claim 2, McClurken in view of Christopherson, and Swayze teaches the limitations of claim 1 as previously rejected above. The combination is silent about specifically teaching the portion of the control circuit is disposed on the printed circuit board. 
However, Huseman teaches it is well known to provide a control circuit on a printed circuit board (dome circuit disposed on a printed circuit board Fig. 10). 
Therefore it would have been obvious to modify the portion of the control circuit such that it is disposed on the printed circuit board of McClurken since Huseman teaches it would allow the surgeon to regulate the amount of electrosurgical energy delivered through the surgical instrument upon activation of the control circuit or snap dome switch 120 [0047]. 
Regarding claim 3, McClurken in view of Christopherson, Swayze and in further view of Huseman  teaches the limitations of claim 2 as previously rejected above. Huseman teaches wherein the printed circuit board includes electrical contacts (Stepped printed circuit board 200 includes a substrate 202, preferably made from electrically insulating material having a plurality of electrically conductive contact pads 204a-204d provided thereon.  While four contact pads are shown disposed on substrate 202, it is envisioned that any number of contact pads can be provided.  Each contact pad 204a-204d includes a respective electrical lead 206a-206d which extends through substrate 202 for connection to an electrosurgical energy source; [0048]). McClurken in the embodiment in Fig. 12 already establishes the dome switch has electrical contacts that are electrically connected to electrodes 114a, 114b via control circuit [0123]. 
Regarding claim 7, McClurken in view of Christopherson, Swayze , and in further view of Huseman teaches the limitations of claim 3 as previously rejected above. Christopherson teaches wherein the identifier circuit is configured to provide the signal to identify the parameter in response to a signal from the electrosurgical device ([0081]).
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurken (Patent No. 7,811,282) in view of Christopherson (2002/0058933), Swayze (2002/0081871), and in further view of Ryan (Patent No. 5336220).
Regarding claim 11, McClurken in view of Christopherson, and Swayze teaches the limitations of claim 1 as previously rejected above. The combination does not teach wherein the tissue treatment assembly is in fluid communication with a source of suction. 
 However, Ryan provides for a tissue treatment assembly having suction (vacuum supply 152), irrigation, and electrocautery capabilities (Fig. 6d; Abstract).  
It would have been obvious to one of ordinary skill in the art to provide for a source of suction to remove the any fluid inside the tissue treatment assembly since McClurken provides that input fluid cools provides for reduced occurrence of tissue sticking to the electrode of device 5 and cooling of the electrode and/or tissue and Ryan that such a configuration would provide for a multifunction instrument.
Claims 27-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurken (Patent No. 7,811,282) in view of Christopherson (2002/0058933), Swayze (2002/0081871), and in further view of DeCarlo (2009/0138010). 
Regarding claim 27, McClurken teaches a tissue treatment assembly configured to engage and disengage with a source of fluid and an electrosurgical unit having a source of radio-frequency energy (The invention provides an electrosurgical unit comprising a radio-frequency power source and a pump, with the throughput of fluid expelled by the pump controlled by the RF power level setting and fluid flow rate setting [Abstract]. As shown in FIG. 1, electrosurgical device 30 is connected to electrosurgical unit 14 via a cable 34 which comprises a plurality of electrically insulated wire conductors and at least one plug 36 at the end thereof.  The electrosurgical unit 14 provides radio-frequency (RF) energy via cable 34 to electrosurgical device 30;… Electrosurgical unit 14 is particularly configured for use with bipolar devices), the tissue treatment assembly comprising:
a shaft including an elongated conductor having a proximal end and a distal end portion, the distal end having an electrode, wherein at least a portion of the elongated conductor is a hollow shaft configured to be in communication with the source of fluid (arm 100a includes elongated conductor shaft 102a which comprises an electrically conductive metal and includes electrode 114a at its distal end, shaft 102 is hollow and includes lumens 103a to allow for fluid flow 24 connected to fluid source  22; Col. 15 lines 50-65);
a handle operably coupled to the shaft to enable a user of the tissue treatment assembly to hold and manipulate the tissue treatment assembly by hand (handle 104a, 104b);
a housing coupled to the proximal end of the shaft assembly and the handle (plug 36 is proximal with respect to shaft 100 and handle 104;  The banana plug connectors 37a, 37b are each assembled with wires 34a, 34b within the housing of plugs 36a, 36b; Col. 12 lines 9-11. Plug receptacle 38 of electrosurgical unit 14 receives the plug 36 of device 30 therein to electrically connect device 30 to the electrosurgical unit 14; Col. 8 lines 38-40).
McClurken generally provides for a printed circuit board (The user selected input values for RF power, fluid flow rate and priming are conveyed via corresponding input signals 41 to a main module 43 which preferably comprises a printed circuit board including a computer chip 45, a radio-frequency generator 47 and a pump controller 48; Col. 10 lines 59-65. Computer chip 45 preferably comprises a micro-processor unit, a memory, and an input/output control unit.  In this manner, the functional relationships between the radio-frequency power level and the flow of the fluid may be stored in the memory of the computer chip 45; Col. 10 lines 66-67; Col 11 lines 1-6; Col. 11 lines 6-25).
McClurken generally provides an operating relationship between fluid delivery settings, power delivery settings over a range of power delivery settings  as tissue treatment information that may be received by the electrosurgical unit (Col. 10 lines 4 -16 and 25-40), as a stream of data to the electrosurgical unit (Col. 11 lines 7-20).
McClurken generally provides for an electrical input configured to receive radiofrequency energy (radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102 ; Col 8 lines 33-43...cable 34 of device 30 comprises two insulated wires 34a, 34b connectable to electrosurgical unit 14 via two banana plug connectors 37a, 37b; and wire conductors 35a, 35b of insulated wires are connected distally to terminals 39 a,b which snap connect to proximal portion of shafts 102a ,102b ; Col 12 lines 1-5….  the output signals 51 and 53 from the computer chip correspond to the selected radio-frequency power level and calculated output for flow of the fluid from the pump 32 to the radio-frequency generator 47 and pump controller 48, respectively ; Col. 11 lines 6-21).
McClurken provides a fluid input configured to receive a fluid from the source of fluid and to provide the fluid to the hollow shaft (Col. 15 lines 50-65).
McClurken does not teach an identifier circuit including having a circuit element configured to afford communication of a signal from the tissue treatment assembly to the electrosurgical unit, wherein the signal is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the signal automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion. 
However, Christopherson teaches a device within the same field of invention (treating tissue with radiofrequency) comprising an identifier circuit including having a circuit element configured to afford communication of a signal from the tissue treatment assembly to the electrosurgical unit, wherein the signal is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the signal automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion ([0081] discusses instrument 26 can include a preprogrammed microchip 42  that would communicate with the microprocessor 20 over a line 44 that would provide identifying characteristics relating to power, temperature, and fluid flow upon receiving the appropriate inquiry signal from VETAD 10. Instrument 26 can be given a unique identifier that the microprocessor 20 can use for tracking the number of uses of the instrument…the microprocessor can be programmed to limit the total of number of times that RF current is sent through the instrument…[0104] controlling parameters (fluid flow rate, radiofrequency power levels) based upon the recognition by the microprocessor 20 of the particular type of surgical instrument based upon the pin connection between the surgical instrument 26 and the VETAD 10 or upon the default parameters supplied to VETAD 10 by the memory 42 of the instrument 26 [0186] the instrument 26 can include a memory chip holding default operating parameters that are provided to the microprocessor 20 when the instrument 26 is queried by the microprocessor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an identifier circuit in the tissue treatment assembly since Christopherson provides providing the instruments with a memory chip will enable the instrument to be given a unique identifier that the microprocessor can use for tracking the number of uses of the particular instrument. Furthermore, it can provide for defaults including distinct start-ups, and time period in which the instrument must be used. 
McClurken is silent about specifically teaching the tissue treatment assembly includes a portion of a control circuit coupled to the elongated conductor in the embodiment of Fig. 7. 
However, the embodiment in Fig. 12 of McClurken teaches a portion of a control circuit coupled to the elongated conductor (control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship. The circuit is configured to be an open control circuit and a closed control circuit wherein in the closed circuit provides RF to the electrodes 114a, 114b; Col. 16 lines 61-65 and Col. 17 lines 1-17). Therefore, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 7 of McClurken to provide for a portion of the control circuit for the purposes of controlling energy delivery to the electrodes.
McClurken is silent about specifically teaching a switch disposed between the electrical input and the electrode in the embodiment of Fig. 7. 
However the embodiment in Fig. 12 of McClurken teaches a switch disposed between the electrical input and the electrode, the switch transitionable between an open position and a closed position, wherein the closed position enables radiofrequency energy to reach the electrode, and wherein the open position prevents radiofrequency energy from reaching the electrode (Switch 168 preferably comprises a push button 169… when the switch 168 is in an undepressed position it is in an open position and creations an open control circuit. When the switch is pressed into a depressed position it in in the closed position and enables RF power to the electrodes ; Col. 16 lines 61-65 and Col. 17 lines 1-11… control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the handle in the embodiment of Fig. 7 of McClurken to provide for a portion of the control circuit for the purposes of controlling energy delivery to the electrodes. Furthermore it would have been obvious to provide the handle of the tissue treatment assembly with a switch so that a user may conveniently control energy delivery to the tissue treatment device via push button.
While McClurken provides for a housing (plug) of a tissue treatment assembly and Christopherson teaches an identifier circuit in a microchip in the handle of a tissue treatment assembly, it does not teach the identifier circuit within the housing that is associated with a proximal end portion of the handle. 
However, Swayze teaches a device within the same field of invention (tissue treatment assembly with energy generator) comprising a tissue treatment assembly (12) including a handle (handle portion 88) , and housing associated with the handle (flange 32 houses a printed circuit board 66 and memory device 58 residing on the printed circuit board [0036]) and tissue treatment information stored on the identifier circuit may be received by the electrosurgical unit from the tissue treatment assembly ([0049] the information contained with memory device 58 may include calibration parameters, identification number, expiration date, and prior usage history of optical fiber assembly 12. Main processor 25 may use the information contained within memory device 58 to modify the energy output of laser 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the identifier circuit in a housing associated with the handle of the tissue treatment assembly so that the memory device and the electrical contacts are contained in a single, unitary piece that can be economically molded [0008] as taught by Swayze.
McClurken does not teach the housing in fluid communication with the shaft assembly and configured to be in fluid communication with the source of fluid, the housing including a fluid input configured to receive a fluid from the source of fluid to provide the fluid to the hollow shaft.
However, DeCarlo teaches a device within the same field of invention (ablation system for coupling a flexible conduit to ablation probes and liquid supplies [0003]) comprising a housing in fluid communication with a shaft including a fluid input configured to receive a fluid from the source of fluid (connector 18 is configured to receive input from power generating source and supply pump… The connector 18 couples the inflow and outflow tubing 21 to the supply pump 40 and the cable 17 to the generator 30 [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the housing /plug in McClurken such that the housing is in fluid communication with the shaft assembly and the source of fluid  since it is well known in the art to combine various conduits into a single housing or connector. Furthermore, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v . D e t r o i t S tov e Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B))
Claim 28 recites the same limitations of claim 10 as previously rejected above.
Regarding claim 29, McClurken in view of Christopherson, Swayze and DeCarlo teaches the limitations of claim 27 as previously rejected above. Christopherson teaches where the tissue treatment information includes a parameter related to a power delivery setting ([0081]). 
Claim 30 recites the same limitations of claim 17 as previously rejected above.
Regarding claims 31 and 32, McClurken in view of Christopherson, Swayze and DeCarlo teaches the limitations of claim 30 as previously rejected above. McClurken teaches wherein the second electrode includes a hollow shaft (103b); wherein the hollow shaft of the second electrode is in fluid communication with the fluid input (arms 100a includes elongated conductor shaft 102a which comprises an electrically conductive metal and further includes electrode 114a at the distal ends of the shaft , shaft 102 is hollow and includes lumens 103a to allow for fluid flow 24; Col. 15 lines 50-65). Christopherson teaches a connection between the coolant supply and tissue treatment tip.
Regarding claim 33, McClurken teaches a bipolar tissue treatment assembly configured to engage and disengage with an electrosurgical unit having a source of fluid and an electrosurgical unit having a source of radio-frequency energy (The invention provides an electrosurgical unit comprising a radio-frequency power source and a pump (connected to fluid source 22), with the throughput of fluid expelled by the pump controlled by the RF power level setting and fluid flow rate setting [Abstract]. As shown in FIG. 1, electrosurgical device 30 is connected to electrosurgical unit 14 via a cable 34 which comprises a plurality of electrically insulated wire conductors and at least one plug 36 at the end thereof.  The electrosurgical unit 14 provides radio-frequency (RF) energy via cable 34 to electrosurgical device 30; … Electrosurgical unit 14 is particularly configured for use with bipolar devices … radio-frequency generator 47 and a pump controller 48…), the tissue treatment assembly comprising:
a shaft assembly including,
a first elongated conductor having a first proximal end portion and a first distal end portion, the first distal end portion including a first electrode, wherein at least a section of first elongated conductor is a first hollow shaft; a second elongated conductor having a second proximal end portion and a second distal end portion, wherein at least a section of the second elongated conductor is a second hollow shaft (arms 100a, 100b includes elongated conductor shafts 102a, 102b which comprises an electrically conductive metal and further includes electrodes 114a and 114b at the distal ends of the shafts , shafts 102 are hollow and include lumens 103a to allow for fluid flow 24; Col. 15 lines 50-65 );
a handle operably coupled to the shaft to enable a user of the tissue treatment assembly to hold and manipulate the tissue treatment assembly by hand (handle 104a, 104b);
a housing formed from an electrically insulating material and associated within the proximal end portion of the shaft and the handle  (plug 36 is proximal with respect to shaft 100 and handle 104;  The banana plug connectors 37a, 37b are each assembled with wires 34a, 34b within the housing of plugs 36a, 36b; Col. 12 lines 9-11. Plug receptacle 38 of electrosurgical unit 14 receives the plug 36 of device 30 therein to electrically connect device 30 to the electrosurgical unit 14; Col. 8 lines 38-40. It is the position of the Examiner that an outer portion of the plug is known to be insulated since it removably connects to the electrosurgical unit 14 and a portion of the  distal tip of the plug which includes banana plug 37 has a conductor portion).
McClurken generally provides for a printed circuit board (The user selected input values for RF power, fluid flow rate and priming are conveyed via corresponding input signals 41 to a main module 43 which preferably comprises a printed circuit board including a computer chip 45, a radio-frequency generator 47 and a pump controller 48; Col. 10 lines 59-65. Computer chip 45 preferably comprises a micro-processor unit, a memory, and an input/output control unit.  In this manner, the functional relationships between the radio-frequency power level and the flow of the fluid may be stored in the memory of the computer chip 45; Col. 10 lines 66-67; Col 11 lines 1-6; Col. 11 lines 6-25).
McClurken generally provides an operating relationship between fluid delivery settings, power delivery settings over a range of power delivery settings  as tissue treatment information that may be received by the electrosurgical unit (Col. 10 lines 4 -16 and 25-40), as a stream of data to the electrosurgical unit (Col. 11 lines 7-20).
McClurken generally provides for an electrical input configured to receive radiofrequency energy (radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102 ; Col 8 lines 33-43...cable 34 of device 30 comprises two insulated wires 34a, 34b connectable to electrosurgical unit 14 via two banana plug connectors 37a, 37b; and wire conductors 35a, 35b of insulated wires are connected distally to terminals 39 a,b which snap connect to proximal portion of shafts 102a ,102b ; Col 12 lines 1-5….  the output signals 51 and 53 from the computer chip correspond to the selected radio-frequency power level and calculated output for flow of the fluid from the pump 32 to the radio-frequency generator 47 and pump controller 48, respectively ; Col. 11 lines 6-21).
McClurken generally provides a range of power levels (Col. 8 lines 55-60).
McClurken does not teach an identifier circuit including having a printed circuit board configured to afford communication of a signal from the tissue treatment assembly to the electrosurgical unit, wherein the signal from the bipolar tissue treatment assembly is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the bipolar configuration automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the bipolar tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion. 
However, Christopherson teaches a device within the same field of invention (treating tissue with radiofrequency) comprising an identifier circuit including having a printed circuit board configured to afford communication of a signal from the bipolar tissue treatment assembly to the electrosurgical unit, wherein the signal is configured to identify a parameter of the tissue treatment assembly, an identifier number of the tissue treatment assembly, and the tissue treatment information stored on the identifier circuit, the signal may be received by the electrosurgical unit, wherein tissue treatment information in the bipolar configuration automatically configures the electrosurgical unit in a default power delivery and fluid flow setting provided to the bipolar tissue treatment assembly; and 
an electrical input configured to receive radiofrequency energy based on the parameter from the source of radio-frequency energy and configured to provide the radio-frequency energy to the elongated conductive portion ([0081] discusses instrument 26 can include a preprogrammed microchip 42  that would communicate with the microprocessor 20 over a line 44 that would provide identifying characteristics relating to power, temperature, and fluid flow upon receiving the appropriate inquiry signal from VETAD 10. Instrument 26 can be given a unique identifier that the microprocessor 20 can use for tracking the number of uses of the instrument…the microprocessor can be programmed to limit the total of number of times that RF current is sent through the instrument [0079] provides a bipolar instrument is used…[0104] controlling parameters (fluid flow rate, radiofrequency power levels) based upon the recognition by the microprocessor 20 of the particular type of surgical instrument based upon the pin connection between the surgical instrument 26 and the VETAD 10 or upon the default parameters supplied to VETAD 10 by the memory 42 of the instrument 26 [0186] the instrument 26 can include a memory chip holding default operating parameters that are provided to the microprocessor 20 when the instrument 26 is queried by the microprocessor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an identifier circuit having a printed circuit board in the tissue treatment assembly since Christopherson provides providing the instruments with a memory chip will enable the instrument to be given a unique identifier that the microprocessor can use for tracking the number of uses of the particular instrument. Furthermore, it can provide for defaults including distinct start-ups, and time period in which the instrument must be used. 
McClurken is silent about specifically teaching the tissue treatment assembly includes a portion of a control circuit coupled to the elongated conductor in the embodiment of Fig. 7. 
However, the embodiment in Fig. 12 of McClurken teaches a portion of a control circuit coupled to the elongated conductor (control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship. The circuit is configured to be an open control circuit and a closed control circuit wherein in the closed circuit provides RF to the electrodes 114a, 114b; Col. 16 lines 61-65 and Col. 17 lines 1-17). Therefore, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 7 of McClurken to provide for a portion of the control circuit for the purposes of controlling energy delivery to the electrodes.
McClurken is silent about specifically teaching a switch disposed between the electrical input and the electrode in the embodiment of Fig. 7. 
However the embodiment in Fig. 12 of McClurken teaches a switch disposed between the electrical input and the electrode, the switch transitionable between an open position and a closed position, wherein the closed position enables radiofrequency energy to reach the electrode, and wherein the open position prevents radiofrequency energy from reaching the electrode (Switch 168 preferably comprises a push button 169… when the switch 168 is in an undepressed position it is in an open position and creations an open control circuit. When the switch is pressed into a depressed position it in in the closed position and enables RF power to the electrodes ; Col. 16 lines 61-65 and Col. 17 lines 1-11… control circuit relative to switch 168 which includes a dome switch 167 having two electrical contacts. The contacts preferably comprise upper and lower contacts disposed on a platform 171 in overlying relationship).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the handle in the embodiment of Fig. 7 of McClurken to provide for a portion of the control circuit for the purposes of controlling energy delivery to the electrodes. Furthermore it would have been obvious to provide the handle of the tissue treatment assembly with a switch so that a user may conveniently control energy delivery to the tissue treatment device via push button.
	While McClurken provides for a housing (plug) of a tissue treatment assembly and Christopherson teaches an identifier circuit in a microchip in the handle of a tissue treatment assembly, it does not teach the identifier circuit within the housing that is associated with a proximal end portion of the handle. 
However, Swayze teaches a device within the same field of invention (tissue treatment assembly with energy generator) comprising a tissue treatment assembly (12) including a handle (handle portion 88) , and housing associated with the handle (flange 32 houses a printed circuit board 66 and memory device 58 residing on the printed circuit board [0036]) and tissue treatment information stored on the identifier circuit may be received by the electrosurgical unit from the tissue treatment assembly ([0049] the information contained with memory device 58 may include calibration parameters, identification number, expiration date, and prior usage history of optical fiber assembly 12. Main processor 25 may use the information contained within memory device 58 to modify the energy output of laser 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the identifier circuit in a housing associated with the handle of the tissue treatment assembly so that the memory device and the electrical contacts are contained in a single, unitary piece that can be economically molded [0008] as taught by Swayze.
McClurken does not teach the housing associated with the first and second proximal end portions of the first and second shafts, a fluid input configured to provide the fluid to the first and second hollow shafts.
However, DeCarlo teaches a device within the same field of invention (ablation system for coupling a flexible conduit to ablation probes and liquid supplies [0003]) comprising a housing in fluid communication with first and second shafts configured to provide fluid (connector 18 is configured to receive input from power generating source and supply pump… The connector 18 couples the inflow 19 and outflow tubing 21 to the supply pump 40 and the cable 17 to the generator 30 [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the housing /plug in McClurken such that the housing is in fluid communication with the first and second shafts configured to receive fluid since it is well known in the art to combine various conduits into a single housing or connector. Furthermore, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v . D e t r o i t S tov e Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B))
Regarding claims 34-35, McClurken in view of Christopherson, Swayze and DeCarlo the limitations of claim 33 as previously rejected above. McClurken teaches where the electrodes are electrically insulated from each other (an electrical insulator 148a and 148b surrounds shafts 102a and 102b having electrodes 114a and 114b respectively); wherein the electrodes are spaced apart from each other (electrodes 114a and 144b are spaced apart, Figs. 7 and 12).
Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurken (Patent No. 7,811,282) in view of Christopherson (2002/0058933), Swayze (2002/0081871),  DeCarlo (2009/0138010), and in further view of Ryan (Patent No. 5336220).
Regarding claim 36, McClurken in view of Christopherson, Swayze, and DeCarlo teaches the limitations of claim 33 as previously rejected above. 
Claim 36 recites the same limitations of claim 11 as previously rejected above.
Claims 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurken (Patent No. 7,811,282) in view of Christopherson (2002/0058933), Swayze (2002/0081871)and in further view of McPherson (Pub. No. 2008/0082097).
Regarding claim 40, McClurken in view of Christopherson and Swayze teaches the limitations of claim 37 as previously rejected above. The combination is silent about specifically teaching serial data. 
However, McPherson generally provides for transmission via serial data transfer protocol to an electrosurgical generator [0041]. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the identification signal such that it is a stream of serial data since McPherson teaches it would be capable of transmitting the individual bits of processed data in a sequential fashion [0041]. 
Claims 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurken (Patent No. 7,811,282) in view of Christopherson (2002/0058933), Swayze (2002/0081871), and in further view of Deutsch (Pub. No. 2006/0264921).
Regarding claim 46, McClurken in view of Christopherson, and Swayze teaches the limitations of claim 37 as previously rejected above. McClurken’s housing (plug) can selectively engage with the electrosurgical unit. The combination does not teach wherein the housing includes cartridge.
However, Deutsch teaches a cartridge engaged with an electrosurgical unit (An electrosurgical system for use under sterile conditions includes a base unit mountable within the surgical field near an operating table, and supporting a detachable cassette 14 including an electrosurgical instrument and attached feed cable that can be manipulated within the sterile field [0008]. 
Therefore it would have been obvious to one of ordinary skill in the art to provide for a cartridge since Deutsch teaches the system allows the instrument and cable to be smoothly withdrawn manually to any desired length from the reel during surgery, after which the instrument and cable can be withdrawn by motor drive under surgeon control onto the reel.  Then the reel, cable, and electrosurgical instrument can be detached as desired for replacement by a new sterile unit [0008].
Response to Arguments
Applicant's remarks filed on 8/18/2022 have been fully considered but are not persuasive with respect to the remark on page 14 “The McClurken publication does not teach providing the signal from a hand held device to the electrosurgical unit. In all instances, the McClurken publication teaches providing the signal from a module of the electrosurgical device to another module within the same electrosurgical device. There is no teaching or fair suggestion of the signal set forth in the claims provided from a handheld device or electrosurgical device to an electrosurgical device.”
While Examiner acknowledges that McClurken does not teach providing a signal from the handheld device to the electrosurgical unit, the Examiner applies Christensen to teach the claimed limitations ([0104] controlling parameters (fluid flow rate, radiofrequency power levels) based upon the recognition by the microprocessor 20 of the particular type of surgical instrument based upon the pin connection between the surgical instrument 26 and the VETAD 10 or upon the default parameters supplied to VETAD 10 by the memory 42 of the instrument 26 [0186] the instrument 26 can include a memory chip holding default operating parameters that are provided to the microprocessor 20 when the instrument 26 is queried by the microprocessor). Christensen also provides for the claimed default parameters [0104][0186].
Applicant’s amendments reciting “a housing coupled to the proximal end of the shaft assembly and the handle” in claim 27  sets forth a new grounds of rejection. Claims 1 , 12, 20, 33, and 37 recite “a housing…associated with the proximal end portion of the shaft and handle.” It is the position of the Examiner that the term “associated with” is broad and does not require two separate elements. For the purposes of compact prosecution the Examiner interprets such limitation similar to the recited limitation in claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nevo (2009/0306639) Nevo teaches a device within the same field of invention (tissue treatment assembly for cryotherapy comprising an electronic module including a memory operably to respond to a query signal with a response signal. A communications interference uses these modules to establish a unique identification of the cryoprobe and a control module regulates the delivery of the cryogen based on stored data associated with that unique cryoprobe identification [Abstract]) comprising a tissue treatment assembly (cryoprobe 110) , handle (flexible hose portion proximal portion of 114) and housing associated with the handle (proximal connector 500), the housing comprises an identifier circuit (electronic module 200 comprises read/write memory 210[0123]…. data in memory 210 of module 200 may be used by controller 400 to identify individual cryoprobes by their unique identity codes [0127] regulating supply of cryogen based on information read from the electronic module memory [0156]).
Malackowski (2006/0073048)  Malackowski teaches a device within the same field of invention (surgical tool with integrated pump), comprising a housing (cassette 50)  associated with the proximal end portion of the handle of a tissue treatment assembly (handpiece 12), the housing including an identifier circuit (RFID memories 81 which include flow rates, pre-stored data related to usage ), the signal received by the electrosurgical unit (after a cassette 50 is inserted into each of the control console and the pump base unit, main controller 19 reads the data from the cassette RFID memories 81[0105]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794